                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

TERRY PYE,                                     )
                                               )
        Plaintiff,                             )
                                               )        NO. 1:20-cv-00010
v.                                             )
                                               )        JUDGE CAMPBELL
ANDREW M. SAUL,                                )        MAGISTRATE JUDGE HOLMES
Commissioner of Social Security                )
                                               )
        Defendant.                             )


                                            ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation

(Doc. No. 21) on Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 15). In

the Report and Recommendation, the Magistrate Judge recommends that Plaintiff’s Motion for

Judgment on the Administrative Record be DENIED.

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service. (Doc. No. 21 at 17). No

objections have been filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, Plaintiff’s Motion for Judgment Based on the Administrative

Record (Doc. No. 15) is DENIED, and Commissioner’s decision is AFFIRMED.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.

                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




     Case 1:20-cv-00010 Document 22 Filed 03/02/21 Page 1 of 1 PageID #: 909
